DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/20/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1 and 20-21 objected to because of the following informalities: 
In claim 1, line 16, “boundary position of the second core bock” should read -- boundary position of the second core block--.
In claim 20, line 3-4, “a rotary shaft fixed to a radial center of the rotor” should read -- the rotary shaft fixed to the radial center of the rotor--
In claim 21, line 3, “a rotary shaft fixed to a radial center of the rotor” should read -- the rotary shaft fixed to the radial center of the rotor--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 2 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the first core block is connected to both axial sides of the second core block; and among the first core blocks arranged on both axial sides of the second core block, the first core block arranged on the opposite side of the intermediate steel plate of the second core block…”. It is uncertain whether or not there is one or more of the first core blocks, and furthermore in the case there is more than one first core blocks, it is uncertain which first core block is arranged on the opposite side of the intermediate steel plate of the second core block. Examiner will interpret the limitation as “the rotor core is configured to connect three or more core blocks in the axial direction, and two first core blocks are respectively connected to both axial sides of the second core block; and among the first core blocks arranged on both axial sides of the second core block, the first core block arranged on an opposite side of the intermediate steel plate of the second core block…”. Claims 11-16 are rejected for being dependent on claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2002136015; IDS).
In claim 1, Hattori teaches (Fig. 1-4) a rotor (2) of a rotary electric machine (10), having a rotor core (6) formed by stacking a plurality of annular steel plates ([0007]), including: a first core block (Comp_B1; annotated in Fig. 3(b) below) formed by stacking the steel plates in a state in which the steel plates are engaged by a first crimping portion (114 of Comp_B1; crimps formed by clamp grooves [0028]) and skewed in a first direction (clockwise direction as illustrated by Fig. 3(b)) in a circumferential direction, a second core block (Comp_B2; annotated in Fig. 3(b) below) formed by stacking the steel plates in a state in which the steel plates are engaged by a second crimping portion (114 of Comp_B2) and skewed in a second direction (counter clockwise direction as illustrated by Fig. 3(b)) opposed to the first direction (clockwise direction), wherein: the first core block (Comp_B1) and the second core block (Comp_B2) are connected in an axial direction in the rotor core (6); a hole (115) for inserting the first crimping portion is provided in an intermediate steel plate (uppermost axial steel plate portion of Comp_B2) of which is part of the steel plate at a block boundary position of the second core block (Comp_B2), the intermediate steel plate being connected to the first core block (Comp_B1); the first core block (Comp_B1) and the second core block (Comp_B2) include n = 4 (where n>2; Fig. 1 has 4 crimping portions) first crimping portions (114; Comp_B1) and the n = 4 second crimping portions (114; Comp_B2) provided at equal intervals in the circumferential direction (illustrated in Fig. 1), and among both sides of the end steel plates (since each lamination has the crimping portion; [0025]) in the first 

    PNG
    media_image1.png
    717
    730
    media_image1.png
    Greyscale
	


However, Hattori further teaches ([0024-0025]) skewing the first crimping portion at intervals (with the crimping portions disposed at 90 degree angles) to cope with the reduction of magnetic noise in the forward and reverse rotation direction.
Therefore in view of Hattori, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have a rotated first crimping portion of the intermediate steel plate at an angle of (360 degrees / n / 2), in order to cope with the reduction of magnetic noise in the forward and reverse rotation direction (Hattori; [0024-0025]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 2, Hattori as modified teaches the machine of claim 1; furthermore Hattori teaches wherein: the rotor core (6) is configured to connect three core blocks (Comp_B1, Comp_B2; Fig. 3 above) in the axial direction, and two first core blocks (Comp_B1) are respectively connected to both axial sides of the second core block (Comp_B2; illustrated in Fig. 3 above); and among the first core blocks (Comp_B1) arranged on both axial sides of the second core block (Comp_B2), the first core block (Comp_B1) arranged on the opposite side of the intermediate steel plate (lamination of Comp_B2 bordering Comp_B1) of the second core block (Comp_B2) includes a hole portion (115) for inserting the second crimping portion (114; Comp_B2) provided in the intermediate steel plate, which is the steel plate at the block boundary position connected to the second core block (Comp_B2).
In claim 3, Hattori as modified teaches the machine of claim 1; furthermore Hattori teaches wherein: the hole portion (115) is provided as a crimping hole that allows a crimping portion (114) serving as a portion to be crimpled and being one of the first crimping portion (114; Comp_B1) and the second crimping portion (114; Comp_B2) to be press-fitted (crimping is a form of press-fitting).


Hattori does not explicitly teach rotating the first crimping portion of the intermediate steel plate at an angle of (360 degrees / n / 2).
However, Hattori further teaches ([0024-0025]) skewing the first crimping portion at intervals (with the crimping portions disposed at 90 degree angles) to cope with the reduction of magnetic noise in the forward and reverse rotation direction.
Therefore in view of Hattori, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine to have a rotated first crimping portion of the intermediate steel plate at an angle of (360 degrees / n / 2), in order to cope with the reduction of magnetic noise in the forward and reverse rotation direction (Hattori; [0024-0025]), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2002136015; IDS) in view of Kakiuchi et al. (JP 2009278783; IDS).
In claim 4, Hattori teaches the machine of claim 1; furthermore Hattori teaches wherein: the rotor core has a shaft hole into which a rotary shaft is inserted in a radial center.
Hattori does not teach at least one end of the shaft hole in the axial direction formed with a key structure part keyed to the rotary shaft.
However, Kakiuchi teaches (Fig. 3) a rotor (1) wherein at least one end of the shaft hole (11) in the axial direction formed with a key structure part (12) keyed (via 13) to the rotary shaft (4).
Therefore in view of Kakiuchi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as modified to have at least one end of the shaft hole in the axial direction formed with a key structure part keyed to the rotary shaft, in order to fix the shaft to the rotating core ([0002, 0010]).

Hattori does not teach at least one end of the shaft hole in the axial direction formed with a key structure part keyed to the rotary shaft.
However, Kakiuchi teaches (Fig. 3) a rotor (1) wherein at least one end of the shaft hole (11) in the axial direction formed with a key structure part (12) keyed (via 13) to the rotary shaft (4).
Therefore in view of Kakiuchi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as modified to have at least one end of the shaft hole in the axial direction formed with a key structure part keyed to the rotary shaft, in order to fix the shaft to the rotating core ([0002, 0010]).
Claims 5-6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2002136015; IDS) in view of Kaiser et al. (US 2010/0102666).
In claim 5, Hattori teaches the machine of claim 1; furthermore Hattori teaches wherein the first core block includes a first rotor slot (106b; Comp_B1) formed in the steel plates, the first rotor slot (106b; Comp_B1) being formed to pass through the steel plates in a stacked direction of the steel plates and to be skewed at an angle which is the same as the angle of the first crimping portion (114; Comp_B1; [0020-0021]); the second core block (Comp_B2) includes a second rotor slot (106b; Comp_B2) formed in the steel plates, the second rotor slot (106b; Comp_B2) being formed to pass through the steel plates in a stacked direction of the steel plates and to be skewed at an angle which is the same as the angle of the first crimping portion (114; Comp_B1) and to be skewed in an opposing side to the first rotor slot (106b; Comp_B1; skew shown in Fig. 3(b)); and the first rotor slot (106b; Comp_B1) and the second rotor slot (106b; Comp_B2) are connected to each other.
Hattori does not teach conductor bars provided in the respective rotor slots.

Therefore in view of Kaiser, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as modified to have conductor bars provided in the respective rotor slots, in order to provide a torque which drives the shaft of the motor (Kaiser; [0016]).
In claim 6, Hattori teaches the machine of claim 5; furthermore Hattori teaches wherein: the rotor (2) and the stator (1) are used in a rotary electric machine in which the rotor (2) and the stator (1) are arranged facing each other with the rotor (2) being arranged radially inward and the stator (1) being arranged radially outward (illustrated in Fig. 4); and the first core block (Comp_B1) and the second core block (Comp_B2) are provided with the respective crimping portions (114) being arranged more radially inward than the respective rotor slots (106b).
In claim 18, Hattori teaches the machine of claim 17; furthermore Hattori teaches wherein the first core block includes a first rotor slot (106b; Comp_B1) formed in the steel plates, the first rotor slot (106b; Comp_B1) being formed to pass through the steel plates in a stacked direction of the steel plates and to be skewed at an angle which is the same as the angle of the first crimping portion (114; Comp_B1; [0020-0021]); the second core block (Comp_B2) includes a second rotor slot (106b; Comp_B2) formed in the steel plates, the second rotor slot (106b; Comp_B2) being formed to pass through the steel plates in a stacked direction of the steel plates and to be skewed at an angle which is the same as the angle of the first crimping portion (114; Comp_B1) and to be skewed in an opposing side to the first rotor slot (106b; Comp_B1; skew shown in Fig. 3(b)); and the first rotor slot (106b; Comp_B1) and the second rotor slot (106b; Comp_B2) are connected to each other.
Hattori does not teach conductor bars provided in the respective rotor slots.

Therefore in view of Kaiser, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as modified to have conductor bars provided in the respective rotor slots, in order to provide a torque which drives the shaft of the motor (Kaiser; [0016]).
Claims 7 rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2002136015; IDS) in view of Kaiser et al. (US 2010/0102666), and further in view of Omekanda et al. (US 2014/0246943).
In claim 7, Hattori as modified teaches the rotor of claim 5; furthermore Hattori teaches wherein the first core block (Comp_B1) includes the number of first rotor slots (106b; Comp_B1) arranged at equal intervals in a circumferential direction (illustrated in Fig. 1), and the second core block (Comp_B2) is provided with the same number of second rotor slots (106b; Comp_B2) at equal intervals in the circumferential direction.
Hattori does not teach the respective rotor slots being skewed in a range defined by (360 degrees / number of rotor slots) in the circumferential direction between both axial ends of the respective core blocks.
However, Omekanda teaches the rotor slots skewed in a range defined by (360 degrees / R) in the circumferential direction between both axial ends of the rotor core (44) for optimal reduction of torque ripple for the electric machine (10; [0003]).
Therefore in view of Omekanda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as modified to have the respective rotor slots being skewed in a range defined by (360 degrees / number of rotor .
Claim 12-13 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2002136015; IDS) in view of Kakiuchi et al. (JP 2009278783; IDS), and further in view of Kaiser et al. (US 2010/0102666).
In claim 12, Hattori teaches the machine of claim 11; furthermore Hattori teaches wherein the first core block includes a first rotor slot (106b; Comp_B1) formed in the steel plates, the first rotor slot (106b; Comp_B1) being formed to pass through the steel plates in a stacked direction of the steel plates and to be skewed at an angle which is the same as the angle of the first crimping portion (114; Comp_B1; [0020-0021]); the second core block (Comp_B2) includes a second rotor slot (106b; Comp_B2) formed in the steel plates, the second rotor slot (106b; Comp_B2) being formed to pass through the steel plates in a stacked direction of the steel plates and to be skewed at an angle which is the same as the angle of the first crimping portion (114; Comp_B1) and to be skewed in an opposing side to the first rotor slot (106b; Comp_B1; skew shown in Fig. 3(b)); and the first rotor slot (106b; Comp_B1) and the second rotor slot (106b; Comp_B2) are connected to each other.
Hattori does not teach conductor bars provided in the respective rotor slots.
However, Kaiser teaches (Fig. 3) a rotor (300) having conductor bars (122) provided in respective rotor slots (holes occupied by 122). 
Therefore in view of Kaiser, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as modified to have conductor bars provided in the respective rotor slots, in order to provide a torque which drives the shaft of the motor (Kaiser; [0016]).
In claim 13, Hattori teaches the machine of claim 12; furthermore Hattori teaches wherein: the rotor (2) and the stator (1) are used in a rotary electric machine in which the rotor (2) and the stator (1) .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2002136015; IDS) in view of Kakiuchi et al. (JP 2009278783; IDS), further in view of Kaiser et al. (US 2010/0102666), and additionally in view of Omekanda et al. (US 2014/0246943).
In claim 14, Hattori as modified teaches the rotor of claim 12; furthermore Hattori teaches wherein the first core block (Comp_B1) includes the number of first rotor slots (106b; Comp_B1) arranged at equal intervals in a circumferential direction (illustrated in Fig. 1), and the second core block (Comp_B2) is provided with the same number of second rotor slots (106b; Comp_B2) at equal intervals in the circumferential direction.
Hattori does not teach the respective rotor slots being skewed in a range defined by (360 degrees / number of rotor slots) in the circumferential direction between both axial ends of the respective core blocks.
However, Omekanda teaches the rotor slots skewed in a range defined by (360 degrees / R) in the circumferential direction between both axial ends of the rotor core (44) for optimal reduction of torque ripple for the electric machine (10; [0003]).
Therefore in view of Omekanda, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as modified to have the respective rotor slots being skewed in a range defined by (360 degrees / number of rotor slots) in the circumferential direction between both axial ends of the respective core blocks, in order to have optimal reduction of torque ripple for the electric machine (Omekanda; 10; [0003]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2002136015; IDS), in view of Kaiser et al. (US 2010/0102666), and further in view of Makino et al. (US 2008/0174203).
In claim 19, Hattori teaches the machine of claim 18; furthermore Hattori teaches rotary shaft (8) fixed to a radial center of the rotor (2).
Hattori does not teach a rotation detector for detecting rotation of the rotary shaft; wherein the rotation detector, comprises: a detector rotor rotating together with the rotary shaft and a detector stator arranged radially outside the detector rotor and arranged to face the detector rotor; and the rotary electric machine having the detector rotor attached to the rotary shaft or the rotor.
However, Makino teaches (Fig. 1) a machine (1) having a rotation detector (51, 52) for detecting rotation of the rotary shaft (21; [0023, 0030]); wherein the rotation detector (51, 52), comprises: a detector rotor (51) rotating together with the rotary shaft (21) and a detector stator (52) arranged radially outside the detector rotor (51) and arranged to face the detector rotor (51); and the rotary electric machine (1) having the detector rotor (52) attached to the rotary shaft (21).
Therefore in view of Makino, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as modified to have a rotation detector for detecting rotation of the rotary shaft; wherein the rotation detector, comprises: a detector rotor rotating together with the rotary shaft and a detector stator arranged radially outside the detector rotor and arranged to face the detector rotor; and the rotary electric machine having the detector rotor attached to the rotary shaft or the rotor, in order to detect the back electromotive force of the machine (Makino; [0030]).
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hattori et al. (JP 2002136015; IDS) in view of Kaiser et al. (US 2010/0102666), further in view of Makino et al. (US 2008/0174203), and additionally in view of Dokonal et al. (US 2013/0249328).

Hattori does not teach a pulley fixed to a distal end portion of the rotary shaft; and a fastening member for fixing the pulley by an axial clamping force in the axial direction is attached to the distal end portion of the rotary shaft.
However, Dokonal teaches (Fig. 1) a rotary electric machine (10) wherein a pulley (transmission system [0033]) is fixed to a distal end portion of the rotary shaft (18); and a fastening member (44) for fixing the pulley by an axial clamping force in the axial direction (by replacing 14) is attached to the distal end portion of the rotary shaft (18).
Therefore in view of Dokonal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as modified to have a pulley fixed to a distal end portion of the rotary shaft; and a fastening member for fixing the pulley by an axial clamping force in the axial direction is attached to the distal end portion of the rotary shaft, in order to torsionally secure the pulley to the shaft (Dokonal; [0035]).
In claim 21, Hattori as modified teaches the machine of claim 20; furthermore Hattori teaches the rotary shaft (8) fixed to a radial center of the rotor (2).
Hattori does not teach a rotating member rotating coaxially with a distal end portion of the rotary shaft is connected; and the rotary shaft has a distal end portion on which a spline is connected in a power-transmittable state to the rotating member.
However, Dokonal further teaches a rotating member (54) rotating coaxially with a distal end portion of the rotary shaft (18) is connected; and the rotary shaft (18) has a distal end portion on which a spline (56) is connected in a power-transmittable state to the rotating member (54).
Therefore further in view of Dokonal, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have improved the machine of Hattori as .
Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 8: “wherein: the rotor is used in the rotary electric machine which includes a stator having m (m_2) stator slots provided at equal angles in the circumferential direction, and the rotor is provided to oppose the stator in the radial direction; and the respective rotor slots in the first core block and the second core block are provided between both axial ends of the respective core blocks such that the respective rotor slots are skewed in a range defined by (360 degrees / m) in the circumferential direction.”
Claim 9: “wherein: the rotor is used in a cage-type induction machine in which end rings are provided at both axial ends of the rotor core by casting; and crimping portions arranged at both ends of 
Claim 15: “the rotor is used in the rotary electric machine which includes a stator having m (m_2) stator slots provided at equal angles in the circumferential direction, and the rotor is provided to oppose the stator in the radial direction; and the respective rotor slots in the first core block and the second core block are provided between both axial ends of the respective core blocks such that the respective rotor slots are skewed in a range defined by (360 degrees / m) in the circumferential direction.”
Claim 16: “the rotor is used in a cage-type induction machine in which end rings are provided at both axial ends of the rotor core by casting; and crimping portions arranged at both ends of the rotor core of the first crimping portion and the second crimping portion are covered by the end rings, and the crimping portions of the respective laminated steel plates are filled with a casting material from the crimping portions at the both end positions”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wang et al. (US 2012/0210563) teaches a rotor core having rotor slots, with conductors filling the rotor slots, end rings covering the rotor slots.
Sim et al. (US 2019/0006895) teaches a rotor core having rotor slots, with conductors filling the rotor slots.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832